Opinion issued August 15, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00315-CV
                            ———————————
           HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                        V.
TEXAS WORKFORCE COMMISSION AND JIMMY MORENO, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-25985


                          MEMORANDUM OPINION

      Appellant, Harris County Appraisal District (“HCAD”), has filed a motion

to dismiss the appeal. Appellee Texas Workforce Commission has filed a response

in opposition to HCAD’s motion to dismiss, arguing that this appeal should not be

dismissed because resolution of this appeal on the merits “is likely dispositive of”
14 cases currently pending in the trial courts and would therefore “serve the

purpose of judicial economy.”1 The Commission, however, did not file a notice of

appeal, nor does it contend that it is seeking any relief from the trial court’s

judgment in this case. See TEX. R. APP. P. 25.1(c), 26.1(a), (d), 42.1(a)(1).

      The motion complies with Rule 42.1. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending

motions as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




1
      Texas Workforce Commission also objects to HCAD’s motion based on HCAD’s
      failure to confer with the Commission prior to filing the motion. See TEX. R. APP.
      P. 10.1(a)(5). This objection does not, however, provide a substantive basis for
      denying the motion.
                                           2